Filed 6/28/22 Burlesque Enterprise v. City of Los Angeles CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 BURLESQUE ENTERPRISE, INC.,                                         B313486

           Plaintiff and Appellant,                                  (Los Angeles County
                                                                     Super. Ct. No. 20STCP01311)
           v.

 CITY OF LOS ANGELES et al.,

           Defendants and Respondents.




      APPEAL from a judgment of the Superior Court of Los
Angeles County, Mitchell L. Beckloff, Judge. Affirmed.
      Law Offices of Joshua Kaplan and Joshua Kaplan for
Plaintiff and Appellant.
      Michael N. Feuer, City Attorney, Scott Marcus, Chief
Assistant City Attorney, Blithe S. Bock, Managing Assistant City
Attorney, and Michael M. Walsh, Deputy City Attorney, for
Defendants and Respondents.
                                  ______________________
       Burlesque Enterprise, Inc. (Burlesque) appeals from the
trial court’s judgment following an order denying Burlesque’s
petition for a writ of administrative mandate made pursuant to
Code of Civil Procedure1 section 1094.5.
       Burlesque argues the trial court erred in denying its
petition. It contends the decision of the Board of Police
Commissioners of the City of Los Angeles (the Board) and the
City of Los Angeles (collectively, the City) to revoke and
confiscate, without any hearing, the Police Commission Permit
(permit) necessary for Burlesque’s adult entertainment business
violated its due process rights. Burlesque also argues that the
City is estopped from revoking its permit because the City had
granted and renewed its permit since 2008. Finally, Burlesque
argues that if section 1094.5 was not the correct vehicle to seek
judicial review of the City’s actions, we should construe its
petition as one for a traditional writ of mandate under section
1085.
       Each of Burlesque’s arguments fails. There is no evidence
that the City made a final decision or revoked or confiscated
Burlesque’s permit. Rather, the record contains a letter from the
City to Burlesque stating the City believed Burlesque was
operating without a valid permit and urging Burlesque to contact
the Board so that it could bring its business into compliance.
Two days later, the permit was provided to the Los Angeles Police
Department (LAPD). However, there is no evidence as to how
this occurred or that Burlesque took any administrative action to
address the status of its permit before seeking a writ in court.


      1 All subsequent unspecified statutory references are to the
Code of Civil Procedure.




                                2
       Burlesque’s argument that relief may be granted pursuant
to a traditional writ of mandate also suffers from a lack of
argument or evidence. Accordingly, Burlesque is deemed to have
waived that argument.
       Additionally, Burlesque presented insufficient evidence and
argument supporting the elements of equitable estoppel. For
example, Burlesque entirely failed to address that before a
government entity may be estopped from enforcing the law, the
party asserting estoppel must demonstrate sufficient injustice to
justify the harm to the public. (City of Long Beach v. Mansell
(1970) 3 Cal.3d 462, 496-497.)
       Burlesque has not demonstrated it is entitled to relief, and
thus, we affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
A.     Burlesque Obtains and Renews a Permit for Adult
       Entertainment at the Location
       On February 20, 2008, the City granted a permit to
Burlesque to operate a topless cabaret. According to the City,
Burlesque’s permit application package incorrectly stated that its
location was within an appropriate zone for adult entertainment.
Each year thereafter, through 2020, Burlesque obtained a
renewal of the permit. The renewal process did not involve an
investigation; it required only that Burlesque pay a fee and
indicate any arrests at the location or any change in ownership.
B.   The City Denies a Permit for Adult Entertainment at
     the Location to Buyer 603 Investments, LLC
     In October 2019, 603 Investments, LLC (603), owned by
Stepan Kazaryan, sought to purchase Burlesque. Because Los
Angeles Municipal Code (LAMC) section 103.08 does not allow




                                3
permits to be sold or transferred, 603 applied to the City for a
permit. Part of the application process included submitting a
Zoning and Use Clearance for Police Permit form (Zoning
Clearance form). The Zoning Clearance form was used to
indicate whether the business activity was permitted at the
location and had to be signed by the Department of Building and
Safety (DBS).
       The Commission Investigation Division (CID) reviewed
603’s application. 603’s Zoning Clearance form was ambiguous as
to whether the location was zoned to allow adult entertainment,
prompting CID to seek clarification from DBS. CID consulted
with a building civil engineer with DBS, Chiharu Suzuki, who
advised that DBS had not approved the use of the building for
adult entertainment and that DBS did not have any record that
the location had ever been authorized for that use. CID
concluded that Burlesque’s location was not properly zoned for
adult entertainment because it was within 500 feet of a
residential zone.2 (See LAMC §§ 12.70, 103.31(a)(5).) Thus, CID
recommended that the Board deny 603’s permit application.
      On January 3 and 11, 2020, the Board sent written notice
to 603 of a hearing before the Police Permit Review Panel (Panel),
scheduled for January 15, 2020, and of its intention to deny its



      2 According to CID, the owner prior to Burlesque was
granted a permit for “Café Entertainment/Show” on July 3, 1984,
and that adult entertainment was allowed at the location prior to
1988. In 1986, however, the City enacted LAMC section 12.70C,
which required all adult businesses to cease operations within
500 feet of residential areas by March 6, 1988. (See LAMC
§ 12.70C.)




                                4
permit application. Both notices cited the zoning issue as a basis
for the tentative denial.
       On January 15, 2020, the Panel conducted a hearing to
consider 603’s application. Kazaryan; 603’s attorney; Burlesque’s
owner, Joseph Gasparyan; the City Attorney; Suzuki; and a
detective from CID presented information to the Panel. Suzuki
testified that adult entertainment was not allowed within 500
feet of a residential zone unless the business obtained a variance.
However, Burlesque had not obtained any variances, and DBS
had not identified any allowance for a non-conforming use3 of the
parcel. Further, Suzuki stated that none of the certificates of
occupancy for the location indicated that adult entertainment
was permitted. Therefore, he concluded, it never lawfully existed
as an establishment permitting adult entertainment, and the
nonconforming use could not be maintained on the parcel.
       The Panel asked 603 why it had not sought a variance.
603’s attorney responded, “We don’t agree with [Suzuki’s
statement] . . . that we could get a variance because the code is
very difficult to comply with in terms of topography. You’re
dealing with a question of other uses in the neighborhood and
whether or not this use is the same as another use.”
       603 argued that the nonconforming use of adult
entertainment was “grandfathered in” because there was nothing
prohibiting adult entertainment at the location before LAMC




      3  “A nonconforming use is a lawful use existing on the
effective date of the zoning restriction and continuing since that
time in nonconformance to the ordinance.” (City of Los Angeles v.
Gage (1954) 127 Cal.App.2d 442, 453.)




                                 5
section 12.70 was adopted. Additionally, Burlesque had operated
with a permit at the location for many years.
       603 also argued that the planning commission and zoning
administrator had jurisdiction over the matter. The Panel urged
603 to go to the planning commission to obtain clarification,
including as to the possible grandfathered, nonconforming use,
and advise the Panel at a later date. The Panel also proposed
that 603 consider presenting its case before a hearing examiner.
603 objected to any continuance because it would delay the sale
and transfer of Burlesque.
       Accordingly, the Panel proceeded. It denied 603’s permit on
the basis that adult entertainment was not permitted at that
location because a residential zone was within 500 feet of the
business.
C.     Burlesque’s Permit Is Transferred
       During the January 15, 2020 hearing, the Panel inquired
whether any action would be taken with respect to Burlesque’s
current permit. The City Attorney observed they would
investigate why the permit was issued “in the first place and deal
with it appropriately.”
       By a letter dated February 4, 2020, CID advised Burlesque,
“It has come to the attention of [CID] that your business,
Burlesque . . . may be operating without a Café
Entertainment/Show – Adult Police Commission Permit. Please
be advised that conducting business without the proper permits
is a violation of the Los Angeles Municipal Code, and could result
in ramifications which may prompt citations, denial, revocation,
or suspension of a permit; and possibly a misdemeanor filing. [¶]
To avoid further action, it is imperative that you call [CID]
immediately. Our investigators will guide you through the




                                6
process and will provide you with the necessary information that
will bring your business into compliance. . . .”
      Burlesque contends that on February 6, 2020, the permit
was revoked and confiscated. The City argues Burlesque
voluntarily surrendered the permit to LAPD. The record includes
a receipt acknowledging the transfer of the permit to LAPD, but
that document does not indicate how the police came into
possession of the permit.
D.     Proceedings in the Trial Court
       On April 9, 2020, Burlesque and 603 filed a petition for writ
of administrative mandamus, challenging the City’s denial of
603’s application for a permit and the City’s “decision of
February 6, 2020, revoking and confiscating” Burlesque’s permit
“without affording . . . [Burlesque] any [d]ue [p]rocess[-]mandated
hearing.”
       On March 10, 2021, the trial court found Burlesque failed
to state a claim because administrative mandamus under section
1094.5 applies to final administrative decisions following a
hearing. However, there was no evidence that as to Burlesque,
CID reached any decision or conducted a hearing.4 The trial
court entered judgment on April 13, 2021.
      Burlesque and 603 timely filed this appeal. We granted
603’s request for voluntary dismissal of its appeal, and we
proceed only as to the issues raised by Burlesque.


      4  The trial court found that Burlesque did not have
standing to challenge the City’s January 15, 2020 denial of the
permit to 603 because that decision did not involve or affect any
of Burlesque’s rights or interest. Burlesque does not challenge
this finding on appeal.




                                 7
                          DISCUSSION
A.     The Trial Court Properly Denied Burlesque’s
       Petition for Writ of Administrative Mandate
       Under section 1094.5, a trial court may review “the validity
of any final administrative order or decision made as the result of
a proceeding in which by law a hearing is required to be given,
evidence is required to be taken, and discretion in the
determination of facts is vested in the inferior tribunal,
corporation, board, or officer.” (§ 1094.5, subd. (a).) Where there
is no final administrative order or decision, however, judicial
review is improper. (Board of Med. Quality Assurance v. Superior
Court (1977) 73 Cal.App.3d 860, 862.)
       We review factual findings for substantial evidence
(Fukuda v. City of Angels (1999) 20 Cal.4th 805, 824) and
questions of law de novo (Department of Corrections &
Rehabilitation v. State Personnel Bd. (2015) 238 Cal.App.4th 710,
716).5
       The City argues that because the Board did not make a
decision or issue an order, there is no basis for section 1094.5 writ
relief. Burlesque contends that on February 6, 2020, the City
revoked and confiscated its permit, and under section 1094.6,




         5
         Burlesque argues the trial court incorrectly reviewed the
City’s findings for substantial evidence. This argument is
without merit as the trial court’s order discloses that it applied
the substantial evidence test to the arguments raised not by
Burlesque, but by 603 concerning the factual findings of the
Board.




                                 8
subdivision (e), such actions constitute a decision.6 Burlesque
further argues that its due process rights were violated because it
was not afforded a hearing prior to the revocation and
confiscation of its permit.
       Burlesque has not provided any evidence supporting its
position. Although Burlesque alleges in its petition that its
permit was revoked and confiscated, allegations in its unverified
petition7 are not evidence. (See Hotels Nevada v. L.A. Pacific
Center, Inc. (2006) 144 Cal.App.4th 754, 761-762 [explaining
allegations in an unverified petition are not evidence]; Sheard v.
Superior Court (1974) 40 Cal.App.3d 207, 212 [“complaint was
unverified and therefore could not serve as an affidavit”].)
       Further, the evidence in record does not suggest the City
reached a final decision or revoked the permit. The February 4,
2020, letter from CID advised Burlesque that it may be operating
without the appropriate permit and that doing so “could result in
ramifications which may prompt . . . revocation[ ] or suspension of
a permit.” (Italics added.) “To avoid further action,” the letter
urged Burlesque to call CID, which would assist Burlesque in
bringing its business in compliance. Thus, CID sought to work
with Burlesque to avoid revoking or confiscating its permit. (See


      6 Section 1094.6, subdivision (e) states, “As used in this
section, decision means a decision subject to review pursuant to
Section 1094.5, suspending, demoting, or dismissing an officer or
employee, revoking, denying an application for a permit, license,
or other entitlement, imposing a civil or administrative penalty,
fine, charge, or cost, or denying an application for any retirement
benefit or allowance.”
      7 In its reply brief, Burlesque concedes that its petition for
writ of mandate was unverified.




                                  9
Talmo v. Civil Service Com. (1991) 231 Cal.App.3d 210, 217-221
[agency’s tentative decision was not final].) The record reflects
that two days later, the permit was in LAPD’s possession, but
there is no evidence of how this occurred.8
       The City also argues that relief pursuant to section 1094.5
is not available to Burlesque because Burlesque failed to exhaust
administrative remedies. We agree.
       Generally, “the failure to exhaust administrative remedies
prevents [an] appellant from seeking relief through
administrative mandamus.” (Unnamed Physician v. Board of
Trustees (2001) 93 Cal.App.4th 607, 619.) “The impact of a law or
regulation on the owner’s right to use or develop the property
cannot be assessed until an administrative agency applies the
ordinance or regulation to the property and a final administrative
decision has been reached with regard to the availability of a
variance or other means by which to exempt the property from
the challenged restriction. A final administrative decision
includes exhaustion of any available review mechanism.


      8  Burlesque alleged in its petition that between February 3
and 6, 2020, Detective Mauricio Moisa pressured Gasparyan to
turn over Burlesque’s permit to the LAPD. Further, relying on
its petition as evidence, Burlesque argues that Gasparyan had no
authority to present the permit to the LAPD because as of
January 23, 2020, 603’s owner, Kazaryan, became the chief
executive officer, chief financial officer, secretary, director, and
sole agent of Burlesque. As observed above, however, mere
allegations are not evidence. Further, that Kazaryan would have
control over Burlesque’s permit raises the question of whether,
under LAMC section 103.08, the permit should be deemed
voluntarily surrendered due to an impermissible transfer. (See
LAMC § 103.08.)




                                10
Utilization of available avenues of administrative relief is
necessary because the court ‘cannot determine whether a
regulation has gone “too far” unless it knows how far the
regulation goes.’ ” (Hensler v. City of Glendale (1994) 8 Cal.4th 1,
12.)
      Here, there is no evidence that Burlesque exhausted its
administrative remedies. There is nothing in the record
establishing, for instance, that Burlesque contacted CID in
response to its letter, disputed the suggestion that the permit
was invalid, requested a hearing, or sought and was refused a
variance. (See Muskan Food & Fuel, Inc. v. City of Fresno (2021)
69 Cal.App.5th 372, 383 [“The petitioner has the burden of
proving timely exhaustion of administrative remedies”].)
      Accordingly, Burlesque has not demonstrated that the trial
court erred in denying its petition for writ of administrative
mandate.
B.     Burlesque Has Not Demonstrated It Is Entitled to
       Traditional Writ Relief Under Section 1085
       Burlesque argues that if we conclude a petition for writ of
administrative mandate is not the proper vehicle for it to obtain
judicial relief, then we should treat its petition as one for a
traditional writ of mandate under section 1085. As we describe
below, we conclude Burlesque has waived this argument.
       Section 1085 states, “A writ of mandate may be issued by
any court to any inferior tribunal, corporation, board, or person,
to compel the performance of an act which the law specially
enjoins, as a duty resulting from an office, trust, or station, or to
compel the admission of a party to the use and enjoyment of a
right or office to which the party is entitled, and from which the




                                  11
party is unlawfully precluded by that inferior tribunal,
corporation, board, or person.” (§ 1085, subd. (a).)
       The petitioner must demonstrate that it “has no plain,
speedy and adequate alternative remedy;[9] the respondent has a
clear, present and usually ministerial duty to perform; and the
petitioner has a clear, present and beneficial right to
performance.” (Conlan v. Bontá (2002) 102 Cal.App.4th 745, 752;
see also § 1086.)
       Burlesque contends it “has clearly alleged exactly” the
elements necessary for section 1085 writ relief and directs us
generally to 10 pages of the administrative record that include its
2020 business permit and CID’s analysis of 603’s right to a new
permit. Because the page range also coincides with Burlesque’s
unverified petition in the clerk’s transcript, perhaps Burlesque
intended to cite to that record instead. In either case, Burlesque
has failed to present evidence, argument, or analysis supporting
its entitlement to relief under section 1085. For example,
Burlesque has not demonstrated the City has a clear duty to
issue Burlesque a permit renewal or a variance or that Burlesque
has a clear right to such acts.
       “ ‘As a general rule, “[t]he reviewing court is not required to
make an independent, unassisted study of the record in search of
error or grounds to support the judgment.” [Citations.] It is the
duty of counsel to refer the reviewing court to the portion of the


      9 “Where   . . . the plaintiff seeks a writ of mandate under . . .
section 1085, ‘ “ ‘[i]f an administrative remedy is available and
has not yet been exhausted, an adequate remedy exists and the
petitioner is not entitled to extraordinary relief.’ [Citation.]”
[Citations.]’ [Citation.]” (Monterey Coastkeeper v. Monterey
County Water Resources Agency (2017) 18 Cal.App.5th 1, 18.)




                                  12
record which supports [the] appellant’s contentions on appeal.
[Citation.] If no citation “is furnished on a particular point, the
court may treat it as waived.” [Citation.]’ [Citation.]” (Lonely
Maiden Productions, LLC v. GoldenTree Asset Management, LP
(2011) 201 Cal.App.4th 368, 384.) Also, “ ‘ “[w]hen an appellant
fails to raise a point, or asserts it but fails to support it with
reasoned argument and citations to authority, we treat the point
as waived.” ’ [Citation.] ‘We are not bound to develop [the]
appellants’ argument for them. [Citation.] The absence of cogent
legal argument or citation to authority allows this court to treat
the contention as waived.’ [Citations.]” (Cahill v. San Diego Gas
& Electric Co. (2011) 194 Cal.App.4th 939, 956.)
C.     Burlesque Has Not Established that the City Is
       Estopped from Invalidating Its Permit
       Burlesque argues that the City should be estopped from
revoking 10 Burlesque’s permit under the LAMC because the City
had renewed Burlesque’s permit without any issue for 12 years.
       “ ‘Generally speaking, four elements must be present in
order to apply the doctrine of equitable estoppel: (1) the party to
be estopped must be apprised of the facts; (2) he must intend that
his conduct shall be acted upon, or must so act that the party
asserting the estoppel had a right to believe it was so intended;
(3) the other party must be ignorant of the true state of facts; and



      10  Burlesque states the City is estopped “from acting
prejudicially against Burlesque as aforesaid on the alleged basis
that the Los Angeles Municipal Code precluded Burlesque’s
aforesaid vested business operations at the aforesaid vested
location.” From this, we deduce Burlesque means the City is
estopped from revoking its permit.




                                13
(4) he must rely upon the conduct to his injury.’ ” (City of Long
Beach v. Mansell, supra, 3 Cal.3d at p. 489.)
       When the party estopped is the government, the party
asserting estoppel must also demonstrate “the injustice which
would result from a failure to uphold an estoppel is of sufficient
dimension to justify any effect upon public interest or policy
which would result from the raising of an estoppel.” (City of Long
Beach v. Mansell, supra, 3 Cal.3d at pp. 496-497 [finding state
and city were estopped from claiming an interest in public
tidelands when thousands of citizens relied on the government’s
treatment of the tidelands as private property over a long period
of time].) Put differently, “a public entity may be estopped from
enforcing the law only in extraordinary cases.” (Smith v. County
of Santa Barbara (1992) 7 Cal.App.4th 770, 772.)
       “It is the burden of the party asserting estoppel to prove all
of its requisite elements, and the doctrine is strictly applied and
must be substantiated in every particular.” (El Camino
Community College Dist. v. Superior Court (1985) 173 Cal.App.3d
606, 614.)
       Burlesque’s argument fails for a lack of evidence. For
example, with regard to the first element, Burlesque points to no
evidence that the City was apprised of the facts. Burlesque fails
to provide evidence that the City knew at the time it issued the
permit and renewals that Burlesque was located within 500 feet
of a residential zone in violation of LAMC section 12.70C or that
Burlesque lacked a certificate of occupancy allowing for adult
entertainment at that location. Further, the City disputes it
knew of the facts, arguing that Burlesque falsely stated adult
entertainment was an approved use at its location in 2008,
causing the City to approve Burlesque’s initial application. Thus,




                                 14
Burlesque has not established that the City was “apprised of the
facts.”
        Given that Burlesque has not established this essential
element, we need not address each of the remaining elements.
We observe, however, that Burlesque also failed to present any
argument or evidence of the fifth Mansell element of injustice “of
sufficient dimension to justify any effect upon public interest or
policy which would result from the raising of an estoppel.” (City
of Long Beach v. Mansell, supra, 3 Cal.3d at p. 497.) Burlesque
has therefore waived such arguments. (See Cahill v. San Diego
Gas & Electric Co., supra, 194 Cal.App.4th at p. 956.)
        Thus, Burlesque has not established the City is estopped
from revoking its permit.
                          DISPOSITION
     The judgment is affirmed. The City is to recover its costs
on appeal.
      NOT TO BE PUBLISHED


                                                Mori, J.*


We concur:



             CHANEY, J.                   BENDIX, Acting P. J.


      *Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                15
16